PER CURIAM.
Complaint was filed April 20, 1962, charging respondent with professional misconduct. The referee found respondent guilty as charged and recommended that he be suspended from the practice of law for a period of three months.
The Board of Governors, upon review of the referee’s report, concurred in the finding of guilt and ordered that respondent be suspended from the practice of law for a period of three months.
More than thirty days have now elapsed since the Board of Governors filed its judgment and record of the proceedings in this court. No petition for review of said judgment has been filed pursuant to Rule 11.11 (3) of the Integration Rule of The Florida Bar, 31 F.S.A.
We have studied the record and concluded that there is no occasion to interfere, so the judgment of the Board is confirmed and the respondent is suspended for three months from the date this order is entered, and thereafter until he shall have paid the costs hereby taxed against him in the sum of $96.30.
ROBERTS, C. J., and TERRELL, THOMAS, O’CONNELL and CALDWELL, JJ., concur.